     Case 8:19-cv-02434-JSM-JSS Document 1 Filed 10/01/19 Page 1 of 5 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                               CASE NO.:

MARY NORWAY,
TERRI THOMAS,
and DEBORAH SHEA,

                 Plaintiffs,

v.

SUNSHINE PEAK CORP. and
JAMES WESSON,

            Defendants.
_________________________________/

                                           COMPLAINT

         Plaintiffs, MARY NORWAY, TERRI THOMAS and DEBORAH SHEA, by and through the

undersigned counsel, Todd W. Shulby, P.A., sues the Defendants, SUNSHINE PEAK CORP., and

JAMES WESSON, and alleges as follows:

         1.      Plaintiffs bring this action against Defendants to recover unpaid wages, compensation

and damages.

         2.      Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

         3.      The unlawful employment practices alleged below occurred and/or were committed

within this judicial district.

         4.      At all times material hereto, Plaintiffs have been citizens and residents of this judicial

district and within the jurisdiction of this Court.

         5.      At all times material hereto, SUNSHINE PEAK CORP. was Plaintiffs’ employer as

defined by law and a corporation conducting business in this judicial district.

         6.      At all times material hereto SUNSHINE PEAK CORP. had employees engaged in
  Case 8:19-cv-02434-JSM-JSS Document 1 Filed 10/01/19 Page 2 of 5 PageID 2



interstate commerce or in the production of goods for interstate commerce, and/or had employees

handling, selling, or otherwise working on goods or materials that were moved in or produced for

interstate commerce by a person. 29 U.S.C. §203.

         7.     At all times material hereto, SUNSHINE PEAK CORP., upon information and belief,

had revenue in excess of $500,000.00 per annum.

         8.     At all times material hereto, JAMES WESSON was Plaintiffs’ employer as defined by

law. JAMES WESSON had operational control over SUNSHINE PEAK CORP. and is directly

involved in decisions affecting employee compensation and hours worked by employees. Moreover,

JAMES WESSON controlled the finances for SUNSHINE PEAK CORP.

         9.     At all times material hereto, Plaintiffs were individually engaged in interstate commerce

while working for Defendants.

                     COUNT I: FLSA RECOVERY OF MINIMUM WAGES

         10.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through 9

above.

         11.    Plaintiff MARY NORWAY worked for Defendants from approximately 2013 to April

13, 2019.

         12.    Plaintiff TERRI THOMAS worked for Defendants from approximately January 2016 to

July 6, 2019.

         13.    Plaintiff DEBORAH SHEA worked for Defendants from approximately January 2013

to October 2016.

         14.    Plaintiffs worked for Defendants as servers.

         15.    Plaintiffs’ primary duties and responsibilities included serving Defendants’ customers at

Defendants’ restaurant, Café 776.

         16.    Plaintiffs were paid at a rate of minimum wage, minus the tip credit taken by

                                                   2
  Case 8:19-cv-02434-JSM-JSS Document 1 Filed 10/01/19 Page 3 of 5 PageID 3



Defendants.

         17.    Plaintiffs were entitled to be paid at least the minimum wage.

         18.    Plaintiffs were entitled to retain all of their tips.

         19.    A portion of the Plaintiffs tips were unlawfully retained by the Defendants, ostensibly

for a lost silverware fund.

         20.    During one or more workweeks, Defendants did not pay Plaintiffs the full minimum

wage in violation of the FLSA, 29 U.S.C. §206.

         21.    Defendants knew or should have known of the unpaid and/or underpaid hours worked.

         22.    Plaintiffs were unlawfully denied the minimum wage in violation of the FLSA, 29 U.S.C.

§206.

         23.    By reason of the intentional, willful and unlawful acts of Defendants, Plaintiffs have

suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

         24.    Plaintiffs are owed an additional amount equal to the amount of unpaid minimum wages

as liquidated damages.

         WHEREFORE, Plaintiffs hereby demand judgment against Defendants for all unpaid wages,

liquidated damages, attorney’s fees and costs and demand a trial by jury for all issues so triable.

                     COUNT II: FLSA RECOVERY OF MINIMUM WAGES
                             COLLECTIVE ACTION COUNT

         25.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through 9

above.

         26.    Plaintiff MARY NORWAY worked for Defendants from approximately 2013 to April

13, 2019.

         27.    Plaintiff TERRI THOMAS worked for Defendants from approximately January 2016 to

July 6, 2019.


                                                      3
  Case 8:19-cv-02434-JSM-JSS Document 1 Filed 10/01/19 Page 4 of 5 PageID 4



        28.     Plaintiff DEBORAH SHEA worked for Defendants from approximately January 2013

to October 2016.

        29.     Plaintiffs worked for Defendants as servers.

        30.     Plaintiffs’ primary duties and responsibilities included serving Defendants’ customers at

Defendants’ restaurant, Café 776.

        31.     Plaintiffs were paid at a rate of minimum wage, minus the tip credit taken by

Defendants.

        32.     Plaintiffs were entitled to be paid at least the minimum wage.

        33.     Plaintiffs were entitled to retain all of their tips.

        34.     A portion of the Plaintiffs tips were retained by the Defendants, ostensibly for a lost

silverware fund.

        35.     During one or more workweeks, Defendants did not pay Plaintiffs the full minimum

wage in violation of the FLSA, 29 U.S.C. §206.

        36.     Defendants knew or should have known of the unpaid and/or underpaid hours worked.

        37.     Plaintiffs were unlawfully denied the minimum wage in violation of the FLSA, 29 U.S.C.

§206.

        38.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiffs have

suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

        39.     Plaintiffs are owed an additional amount equal to the amount of unpaid minimum wages

as liquidated damages.

        WHEREFORE, Plaintiffs hereby demand judgment against Defendants for all unpaid wages,

liquidated damages, attorney’s fees and costs and demand a trial by jury for all issues so triable.

                                             TRIAL BY JURY

        Plaintiffs demand a trial by jury on all issues so triable.

                                                      4
Case 8:19-cv-02434-JSM-JSS Document 1 Filed 10/01/19 Page 5 of 5 PageID 5



                                 N011CE OF CONSENT TO JOIN

        WE,1'1ARYNORW AY, TERRITHO.l\iASa ndDEBORAHSHE A,herebyconsent~p ursuant

 to 29 U.S.C. §216(b), to become a party Plaintiffs in this action and to be represented by Todd W.

 Shulby, P.A., pursuant to the terms of the Attorney/ Client Agreement and Notice of Attorney's Fees

 and Costs Lien and Limitation of Client's Right to Settle. We further declare that the foregoi~g

 allegations are true and correct to the best of our knowledge and belief.




                                                - - - - - - - ~ -.........c=--- - - - - - - - -
                                                NI.ARY NORWAY, Plaintiff


                                              ------~
                                               ~
                                                      -------
                                                         I   ------
                                                          :N'-L   e
                                                                             I=-/fL&~I/J &.A
                                                                           ,.--;-
                                                                                               ___
                                                                                                 l..
                                                TERRI THOMAS, Plaintiff-




                                                Respectfully submitted,

                                                TODD W. SHULBY, P.A.
                                                1792 Bell Tower Lane
                                                Weston, Florida 33326
                                                Telephone No.: (954) 530-2236
                                                Facsimile No.: (954) 530-6628
                                                E-mail: tshulby@)shulbvlaw.com
                                                Counsel for Plaintiffs

                                                By:       ls/Todd lf- Shu/fry, .Esq.
                                                                      7
                                                                       •


                                                          Todd W. Shulby, Esq.
                                                          Florida Bar No.: 068365




                                                      5
